          Case 1:19-cr-00337-JPO Document 20 Filed 12/03/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, NY 10007


                                                     December 3, 2019

BY ECF

The Honorable J. Paul Oetken
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     United States v. Capser, 19 Cr. 337 (JPO)

Dear Judge Oetken:

         The Government respectfully writes, without objection from defense counsel, to request
an adjournment sine die of the sentencing hearing of Todd Capser, the defendant in the
above-captioned case. Capser is currently scheduled to be sentenced this Friday, December 6,
2019, at 10:30 a.m. The reason for the Government’s request is that the Government believes
that Capser has engaged in a distinct fraud while awaiting sentencing, and that this fact would be
critical to the Court’s sentencing determination. The Government had anticipated charging
Capser with the fraud in question before sentencing, but has not yet done so, due to potential
venue issues. The Government would, however, be prepared to prove the fraud by a
preponderance of the evidence at a Fatico hearing, if Capser were unwilling to admit it.

        Earlier today, the Government provided defense counsel with a reverse proffer regarding
the fraud. Once defense counsel has had an opportunity to discuss the matter with Capser, the
Government and defense counsel will confer further regarding whether a Fatico hearing will be
necessary. If the Court were to grant the instant request, the Government and defense counsel
would then jointly propose a new date for the sentencing hearing.

                                             Respectfully Submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney



                                         by: _____________________________
                                             Benjamin Woodside Schrier
                                             Assistant United States Attorney
                                             Southern District of New York
                                             (212) 637-1062
